Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is pursuant to Applicant’s communication on 05-24-2022; amending claim(s) 1, 7, and 13, and adding claim 14. This application has Foreign Application CHINA CN201810055484.8 01-19-2018. 
Claims 1, 3, 7, 9, and 13 have been amended by Examiner’s AMENDMENT; Claims 2, and 8, have been cancelled, by EXAMINER’S AMENDMENT.

35 USC § 101 (Patentability) Analysis
Claim(s) 1, 3-7, and 9-14 are directed to a technical solution to a technical problem associated with digital indications or “annotations” about whether or not to apply labeling to a geometric object or geographic map or plurality thereof, that is, geometric objects or maps infused with social metrics corresponding to captured attributes such as customer user visitor flow behavior, including, for example, shopping behavior, attributed to the user or a plurality thereof, associated with a grid or plurality thereof corresponding to user identifier sets, said grid associated with user data corresponding to expenditure of the user who would appeared on the map, and associated with the user’s dwelling time within the geographic object represented by a point of interest, and whether or not said behavior is worthy of being represented on said map by said labeling, depending on characteristics of each of the plurality of grids, determining a center point of a plurality of clustering results, said clustering the practical integration of an unsupervised machine learning technology associated with a graph represented by the “nodes”, and wherein a relevance of one node to other nodes as represented by a “degree of relevance”, is determined with network science technologies associated with determining the strength of node interconnections as personified by, a “Jaccard similarity”, as depicted in the claims and in Applicant specification, ¶¶28-45).
Thus, based on the aforementioned analysis, the aforementioned claims are patent eligible.

35 USC § 102/103 
Closest prior art of record, Milton (10,592,914), Cranshaw (US 9,846,887), and Douze (US 11,093,561) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Examiner-Initiated Interview on 25 May 2022 culminated in authorization for this Examiner’s Amendment, with Applicant Representative Keith Lim, provided on 01 June 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- 1, 3, 7, 9, and 13 have been amended by Examiner’s AMENDMENT; 
Claims 2, and 8, have been cancelled;
 by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS
Please see attached Interview agenda (OA Appendix) and authorized Examiner Amendments therein.

Allowable Subject Matter
Claims 1, 3-7, and 9-14, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Milton (10,592,914), Cranshaw (US 9,846,887), and Douze (US 11,093,561) disclose the use of unsupervised clustering mechanisms in grid assignments, they do not teach: 
“determining an initial area corresponding to a target point of interest, and dividing the initial area corresponding to the target point of interest into a plurality of grids, wherein the dividing the initial area corresponding to the target point of interest into a plurality of grids comprises:
acquiring a plurality of user locations appeared in the initial area corresponding to the target point of interest within a preset period;
clustering the plurality of user locations to obtain a plurality of location clustering results;
determining a center point of each of the plurality of location clustering results as the center point of each of a plurality of to-be-generated grids respectively, the center point of the each of the plurality of location clustering results corresponding to the center point of the each of the plurality of to-be-generated grids; and
determining, for the center point of the each of the plurality of to-be-generated grids, the center points of a preset number of other to-be-generated grids closest in distance to the center point of the each of the plurality of to-be-generated grids, and determining a contour of the each of the plurality of to-be-generated grid, based on the center point of the each of the plurality of to-be-generated grid and the determined center points of the preset number of other to-be-generated grids closest in distance to the center point of the each of the plurality of to-be-generated grids; 
calculating, for the each of the plurality of grids, a Jaccard similarity coefficient between the each of the plurality of grids and each of the other grids, wherein the Jaccard similarity coefficient between the each of the plurality of grids to the each of the other grids is determined based on a number of users concurrently appeared in the each of the plurality of grids and the each of the other grids within the preset period, and a sum of a number of users appeared in the each of the plurality of grids within the preset period and the number of users appeared in the each of the other grids; and
generating an annotation of each of the plurality of grids respectively based on characteristics of the plurality of grids, the characteristic of each of the plurality of grids comprising: dwell time, and a degree of relevance between the each of the plurality of grids and other grids, the annotation of each of the plurality of grids being used for indicating whether user data associated with the each of the plurality of grids is used to generate an attribute of the target point of interest,”, which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 7, 13 and dependent claims 3-6, 9-12, and 14 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    984
    812
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682